

110 HR 5150 IH: Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2021
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5150IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Smith of New Jersey (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Ways and Means, Oversight and Reform, Education and Labor, Transportation and Infrastructure, Energy and Commerce, Armed Services, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the Trafficking Victims Protection Act of 2000, and for other purposes.1.Short titleThis Act may be cited as the Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2021.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Title I—Combating Trafficking in Persons in the United StatesSubtitle A—Programs To Support Victims and Persons Vulnerable to Human TraffickingSec. 101. Modifications to grants to assist in the recognition of trafficking.Sec. 102. Sense of Congress on anti-trafficking training requirements for healthcare professionals and social service providers.Sec. 103. Human trafficking survivors employment and education program.Sec. 104. Ensuring survivor-informed approach to combating human trafficking.Sec. 105. Ensuring protection and confidentiality for human trafficking survivors.Sec. 106. Modifications to Federal bankruptcy code.Sec. 107. Ensuring continuation of domestic trafficking victims fund.Sec. 108. Exempting from Federal income taxation civil damages awarded under section 1595 of title 18, United States Code.Sec. 109. Modifications to eligibility for certain United States grants in the post-pandemic recovery.Sec. 110. Facilitating United States investigations into potential human trafficking cases.Sec. 111. Preventing unfair sentencing of youthful offenders who have been trafficked, abused, and assaulted.Subtitle B—Governmental Efforts To Prevent Human TraffickingSec. 121. Preventing trafficking in persons in Federal contractor supply chains.Sec. 122. Priority for accommodation in places with policies relating to severe forms of human trafficking.Sec. 123. Government financed air transportation with policies relating to severe forms of human trafficking.Sec. 124. Ensuring anti-trafficking-in-persons trainings and provisions into codes of conduct of all Federal departments and executive agencies.Sec. 125. Primary prevention research agenda on human trafficking.Sec. 126. Government Accountability Office study on accessibility of mental health services.Sec. 127. Empowering the Department of Justice to investigate cybercrime related to trafficking in persons.Sec. 128. Sense of Congress on the establishment of a White House special advisor for human trafficking.Subtitle C—Monitoring Child, Forced, and Slave LaborSec. 131. Encouraging State and local crime-tip organizations to reward tips for fighting human trafficking.Sec. 132. Transparency in anti-trafficking expenditures.Sec. 133. Sense of Congress on United States companies adopting counter-trafficking-in-persons policies.Sec. 134. Amendments to the Child Abuse Prevention and Treatment Act.Sec. 135. Sense of Congress on criteria for classifying victims of child sex trafficking.Sec. 136. Amendments to Social Security Act.Sec. 137. Modifications to data reporting for continued presence and the T-visa application.Sec. 138. Establishment of reporting requirement on counter-trafficking in persons for Department of Defense.Sec. 139. Establishment of investigation units on forced labor at the Department of Justice and the Department of Homeland Security.Sec. 140. Sense of Congress on submission of Department of Justice reports on time.Sec. 141. Sense of Congress on requiring child welfare agencies to report information on missing and abducted foster children and youth.Title II—Fighting Human Trafficking AbroadSec. 201. Amendments to the International Megan’s Law.Sec. 202. Amendment to the generalized system of preferences.Sec. 203. United States support for integration of anti-trafficking in persons interventions in multilateral development banks.Sec. 204. Modifications to program to end modern slavery grants.Sec. 205. Amendments to tier standards.Sec. 206. Expanding prevention efforts at the United States Agency for International Development.Sec. 207. Modification to criteria for the imposition of sanctions under the Global Magnitsky Human Rights Accountability Act.Title III—Authorization of AppropriationsSec. 301. Extension of authorizations under the Victims of Trafficking and Violence Protection Act of 2000.Sec. 302. Extension of authorizations under the International Megan’s Law.Sec. 303. Extension of authorizations for the Human Exploitation Rescue Operation Child-Rescue Corps Program.Sec. 304. Authorization of additional appropriations for the Department of Labor Bureau of International Labor Affairs.Sec. 305. Authorization of appropriations for forced labor investigations.Sec. 306. Authorization of appropriations for the SOAR to Health and Wellness training program.Sec. 307. Authorization of appropriations for September 3rd Scholarships.Sec. 308. Authorization of appropriations for the provision of anti-trafficking training to airport personnel.Sec. 309. Improving enforcement of section 307 of the Tariff Act of 1930.ICombating Trafficking in Persons in the United StatesAPrograms To Support Victims and Persons Vulnerable to Human Trafficking101.Modifications to grants to assist in the recognition of trafficking(a)Amendments to authorities To prevent traffickingSection 106(b)(2) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7104(b)) is amended—(1)in the heading, by striking Grants to assist in the recognition of trafficking and inserting Frederick douglass human trafficking prevention education grants;(2)in subparagraph (B)—(A)in the matter preceding clause (i), by inserting under a program named Frederick Douglass Human Trafficking Prevention Education Grants after may award grants; and(B)in clause (ii), by inserting , linguistically accessible, and culturally responsive after age-appropriate;(3)in the heading of subparagraph (C), by inserting for frederick douglass human trafficking prevention education grants after Program requirements;(4)by amending subparagraph (D) to read as follows:(D)PriorityIn awarding Frederick Douglass Human Trafficking Prevention Education Grants under this paragraph, the Secretary shall—(i)give priority to local educational agencies serving a high-intensity child sex trafficking area;(ii)give additional priority to local educational agencies that partner with nonprofit organizations specializing in human trafficking prevention education, law enforcement, and technology or social media companies, to assist in training efforts to protect children from sexual exploitation and abuse including grooming, materials depicting the sexual abuse of children, and human trafficking transmitted through technology; and(iii)consult, as appropriate, with the Secretary of Education, the Secretary of Housing and Urban Development, the Secretary of Labor, and the Attorney General, to identify the geographic areas in the United States with the highest prevalence of underserved or at-risk populations, including children who are members of a racial or ethnic minority, homeless youth, foster youth, youth involved in the child welfare system, and children and youth who run away from home or an out-of-home placement.; and(5)by adding at the end the following:(E)Criteria for selectionGrantees should be selected based on their demonstrated ability to—(i)engage stakeholders, including survivors of human trafficking, and Federal, State, local, or Tribal partners, to develop the programs;(ii)train the trainers, guardians, K–12 students, teachers, and other school personnel in a linguistically accessible, culturally responsive, age-appropriate, and trauma-informed fashion; and(iii)create a scalable, repeatable program to prevent child sexual exploitation and abuse including grooming, child sexual abuse materials, and trafficking transmitted through technology that—(I)uses proven and tested best practices by university researchers; and(II)employs appropriate technological tools and methodologies, including linguistically accessible, culturally responsive, age-appropriate, and trauma-informed approaches and measurement and training curricula adapted for trainers, guardians, educators, and K–12 students.(F)Train the trainersFor purposes of subparagraph (E), the term train the trainers means having experienced or master trainers coach new trainers who are less experienced with a particular topic or skill, or with training overall, who can then teach the material to others, creating a broader reach, sustainability, and making efforts cost- and time-efficient (commonly referred to as training of trainers).(G)Data collectionThe Secretary shall consult with the Secretary of Education to determine the appropriate demographics of the recipients or of students at risk of being trafficked or exploited, to be collected and reported with respect to grants under this paragraph.(H)ReportNot later than 540 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Health and Human Services shall submit to the Committees on Education and Labor, Energy and Commerce, and the Judiciary of the House of Representatives and the Committees on the Judiciary and Health, Education, Labor, and Pensions of the Senate a report including data on the following:(i)The total number of entities that received a Frederick Douglass Human Trafficking Prevention Education Grant over the past year.(ii)The total number of partnerships or consultants that included survivors, nonprofit organizations specialized in human trafficking prevention education, law enforcement, and technology or social media companies.(iii)The total number of elementary and secondary schools that established and implemented proper protocols and procedures through programs developed using such grants.(iv)The total number and geographic distribution of trainers, guardians, students, teachers, and other school personnel trained using such grants pursuant to this paragraph.(v)The results of pre-training and post-training surveys to gauge trainees’ increased understanding of the scope and signs of child trafficking and child sexual exploitation and abuse; how to interact with potential victims and survivors of child trafficking and child sexual exploitation and abuse using an age-appropriate and trauma-informed approach; and the manner in which to respond to potential child trafficking and child sexual exploitation and abuse.(vi)The number of potential victims and survivors of child trafficking and child sexual exploitation and abuse identified and served by grantees, excluding any individually identifiable information about such children and acting in full compliance with all applicable privacy laws and regulations.(vii)The number of students in elementary or secondary school identified by grantees as being at risk of being trafficked or sexually exploited and abused, excluding any individually identifiable information about such children.(viii)The demographic characteristics of child trafficking survivors and victims, sexually exploited and abused children, and students at risk of being trafficked or sexually exploited and abused described in clauses (vi) and (vii), excluding any individually identifiable information about such children and in accordance with the standards set forth by the Department of Education National Center for Education Statistics with respect to at-risk students.(ix)Any service gaps and best practices identified by grantees..(b)Sense of congressIt is the sense of Congress that all States (including the District of Columbia) and territories should mandate elementary and secondary school prevention education training and curricula adapted for trainers, guardians, educators, and K–12 students, especially in geographic areas identified as at-risk for high-intensity child sex trafficking, using as guidance the Frederick Douglass Human Trafficking Education Prevention Grants established by section 106(b)(2) of the Victims of Trafficking and Violence Protection Act of 2000, as amended by subsection (a).102.Sense of Congress on anti-trafficking training requirements for healthcare professionals and social service providersIt is the sense of Congress that—(1)health care professionals and social service providers, including professionals who specialize in behavioral and mental health care and substance abuse disorders, are in critical roles to identify, engage, and respond to individuals who are at risk of trafficking, current victims of trafficking, or survivors of trafficking; and(2)local licensing boards should require training, in the context of new licenses or renewals of licenses for healthcare professionals and social service providers, on—(A)the scope and signs of human trafficking, child sexual exploitation, and abuse as it would present in the pertinent healthcare or social services setting;(B)how to interact with potential victims and survivors of human trafficking using an age-appropriate and trauma-informed approach; and(C)the manner in which to respond to potential human trafficking or child sexual exploitation and abuse victims and survivors.103.Human trafficking survivors employment and education program(a)In generalThe Secretary of Health and Human Services may carry out a Human Trafficking Survivors Employment and Education Program to prevent the re-exploitation of eligible individuals who have been removed from trafficking situations, by assisting such individuals to integrate or reintegrate into society through social services support for the attainment of life-skills, employment, and education necessary to achieve self-sufficiency.(b)Services providedServices offered, provided, and funded by the Program shall include (as relevant to the survivor)—(1)enrollment and participation in—(A)basic education, including literacy education and English as a second language education;(B)job-related skills training;(C)vocational and certificate programs; and(D)programs for attaining a regular high school diploma or its recognized equivalent;(2)life-skill training programs, including management of personal finances, self-care, and parenting classes;(3)résumé creation and review;(4)interview coaching and counseling;(5)assistance with expungement of criminal records when such records are for nonviolent crimes that were committed as a consequence of the eligible individual’s victimization;(6)assistance with enrollment in college or technical school;(7)scholarship assistance for attending college or technical school;(8)professional coaching or professional development classes;(9)case management to develop an individualized plan with each survivor, based on each person’s needs and goals;(10)assistance with obtaining victim compensation, direct victim assistance, or other funds for mental health care; and(11)other programs and services that help eligible individuals to achieve self-sufficiency, such as wrap-around social services to assist survivors in meeting their basic needs.(c)Service periodEligible individuals may receive services through the Program for a cumulative period of 5 years.(d)Cooperative agreementsSubject to the availability of appropriations, the Secretary shall enter into cooperative agreements with one or more eligible organizations to carry out this section.(e)DefinitionsIn this section:(1)Eligible individualThe term eligible individual means a domestic or foreign victim of human trafficking who is eligible to receive services under section 107 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105).(2)Eligible organizationThe eligible organization may include a nongovernmental organization and means a service provider that meets the following criteria:(A)Experience in using national or local anti-trafficking networks to serve victims of human trafficking.(B)Experience qualifying, providing, and coordinating services for survivors of trafficking, as described in subsection (b), that is linguistically accessible, culturally responsive, age-appropriate, and trauma-informed.(C)With respect to a service provider for trafficking victims served by the Program who are not United States citizens, a provider that has experience in identifying and assisting foreign-born victims of human trafficking, including helping them qualify for Continued Presence, T-Visas, and other Federal, State, and local services and funding.(D)With respect to a service provider for trafficking victims served by the Program who are United States citizens, a provider that has experience identifying and assisting victims of commercial sexual exploitation, especially youth and underserved populations.(3)ProgramThe term Program means the Human Trafficking Survivors Employment and Education Program established under this section.(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.104.Ensuring survivor-informed approach to combating human trafficking(a)Elimination of sunset for Advisory Council on Human TraffickingSection 115 of the Justice for Victims of Trafficking Act of 2015 is amended by striking subsection (h).(b)Plan for compensation for Council membersNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall provide to each of the congressional committees listed in section 115(e) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 243) a plan to implement compensation for members of the United States Advisory Council on Human Trafficking pursuant to section 115(f)(3) of such Act.105.Ensuring protection and confidentiality for human trafficking survivors(a)In generalIn order to ensure the safety of human trafficking survivors and their families—(1)grantees and subgrantees receiving grants from any Federal funds shall protect the confidentiality and privacy of survivors and victims of human trafficking receiving their services; and(2)each entity applying to receive Federal funds in the form of a grant shall be required to submit, in conjunction with such application, a privacy policy for human trafficking survivors and their families that is in accordance with the guidelines set forth under this section.(b)NondisclosureSubject to subsections (c), (d), and (e), grantees and subgrantees shall agree, as a condition of receiving Federal funds, to not—(1)disclose, reveal, or release any personally identifying information or individual information collected in connection with services requested, used, or denied through grantees’ and subgrantees’ programs, regardless of whether the information has been encoded, encrypted, hashed, or otherwise protected; or(2)disclose, reveal, or release individual client information without the informed, written, and reasonably time-limited consent of the person about whom information is sought, whether for this program or any other Federal, State, tribal, or territorial grant program.(c)Exceptions relating to minors(1)In generalFor purposes of subsection (b)(2)—(A)the informed, written, and reasonably time-limited consent described in such section in the case of an unemancipated minor must be obtained from both the minor and a parent or guardian (or, in the case of legal incapacity, a court-appointed guardian); and(B)such consent may not be given by the alleged or convicted trafficker of the minor or incapacitated person, or the alleged or convicted trafficker of a parent or legal guardian of the minor or incapacitated person.(2)Waiver of parental consentNotwithstanding the prohibition under subsection (b)(2), if a minor or a person with a legally appointed guardian is permitted by law to receive services without a parent’s or guardian’s consent, such minor or person with a guardian may release information without obtaining additional consent in accordance with paragraph (1).(d)ReleaseIf the release of information described in subsection (b) is compelled by statutory or court mandate—(1)grantees and subgrantees shall make reasonable attempts to provide notice to victims affected by the disclosure of information; and(2)grantees and subgrantees shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information.(e)Information sharing(1)In generalGrantees and subgrantees may share—(A)non-personally identifying data in the aggregate regarding services to their clients and non-personally identifying demographic information, in order to identify underserved populations and comply with Federal, State, tribal, or territorial reporting, evaluation, or data collection requirements;(B)court-generated information and law enforcement-generated information contained in secure, governmental registries for protection order enforcement purposes; and(C)law enforcement-generated and prosecution-generated information necessary for law enforcement and prosecution purposes.(2)ProhibitionUnder no circumstances may a grantee or subgrantee—(A)require a human trafficking survivor to provide consent to release his or her personally identifying information as a condition of eligibility for the services provided by the grantee or subgrantee; or(B)share any personally identifying information in order to comply with Federal, tribal, or State reporting, evaluation, or data collection requirements, whether for this program or any other Federal, tribal, or State grant program.(f)Statutorily mandated reports of human trafficking, exploitation, abuse or neglectNothing in this section may be construed to prohibit a grantee or subgrantee from reporting suspected human trafficking, exploitation, abuse or neglect, as those terms are defined and such reporting is specifically mandated by Federal, State, local or tribal laws.106.Modifications to Federal bankruptcy codeSection 523(a) of title 11, United States Code, is amended—(1)in paragraph (18), by striking ; or at the end and inserting a semicolon;(2)in paragraph (19), by striking debtor. and inserting debtor; or; and(3)by inserting after such paragraph (19), as so amended, the following:(20)for injury—(A)by the debtor to an individual who is a victim of a violation of chapter 77 of title 18; or(B)by the debtor to an individual who is a victim of a violation of chapter 77 of title 18, wherein the debtor knowingly benefitted, financially or by receiving anything of value from participation in a venture which the debtor knew or should have known has engaged in an act in violation of chapter 77 of title 18..107.Ensuring continuation of domestic trafficking victims fundSection 3014 of title 18, United States Code, is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking September 30, 2021 and inserting September 30, 2026; and(2)in subsection (e)(1), in the matter preceding subparagraph (A), by striking 2023 and inserting 2026.108.Exempting from Federal income taxation civil damages awarded under section 1595 of title 18, United States Code(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139H the following new section:139I.Certain amounts received as civil damages recompense for trafficking in personsGross income shall not include any civil damages, restitution, or other monetary award (including compensatory or statutory damages and restitution imposed in a criminal matter) awarded in an action under section 1595 of title 18, United States Code..(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139H the following new item:Sec. 139I. Certain amounts received as civil damages recompense for trafficking in persons..(c)Effective dateThe amendments made by this section shall apply to amounts awarded after the date of the enactment of this Act, in taxable years ending after such date.109.Modifications to eligibility for certain United States grants in the post-pandemic recovery(a)Notwithstanding subsection (g) of section 202 of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20702(g)), all match requirements for grants under such section shall be waived for fiscal year 2022.(b)Notwithstanding sections 107(b)(2)(C) and 107(f)(3)(B) of the Trafficking Victims Protection Act of 2000, any Federal share requirement for grants under section 107(b) or section 107(f)(3) of such Act shall be waived for fiscal year 2022.110.Facilitating United States investigations into potential human trafficking cases(a)Sex trafficking of children or by force, fraud, or coercionSection 1591 of title 18, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting before subsection (e) (as so redesignated) the following:(d)Whoever, while being an official involved in an investigation of sex trafficking (as such term is defined in section 103 of the Trafficking Victims Protection Act (22 U.S.C. 7102)) engages in any sexual act or in sexual contact with any witness or potential witness to such sex trafficking, or victim or person reasonably likely to be the victim of such sex trafficking over the course of the investigation shall be punished—(1)if the person, witness, or victim had not attained the age of 14 years at the time of such sexual act or contact, by a fine under this title and imprisonment for any term of years not less than 15 years or for life;(2)if the person, witness, or victim had attained the age of 14 years but had not attained the age of 18 years at the time of such sexual act or contact, by a fine under this title and imprisonment for not less than 10 years or for life; or(3)if the person, witness, or victim is an adult, by a fine under this title and imprisonment for not less than 5 years or for life..(b)Civil remedySection 1595 of title 18, United States Code, is amended by adding at the end the following:(e)It shall be unlawful to retaliate against any a victim of a violation of this chapter because such person has—(1)instituted, caused to be instituted, assisted with, testified or is about to testify in, or participated in any manner in any complaint, investigation, proceeding, or hearing under or related to this chapter; or(2)opposed any behavior that is a violation of this chapter.(f)In this section, the term retaliate against any person means any action that a reasonable person would find intimidating, threatening, restraining, coercive, threatening, harassing, or adversely effecting employment status or assets, including any action directed at a person other than the person who has engaged in one of the activities set forth in subsection (e)(1) or (2).(g)Any individual injured by reason of a violation of subsection (e) may sue therefor and shall recover three-fold the damages sustained by such individual, in addition to reasonable attorneys’ fees set forth in this chapter.(h)In addition to any other remedies set forth in this section, whenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by section 1512 (relating to tampering with a witness, victim, or an informant) or 1513 (relating to retaliation against a witness, victim, or an informant) with regard to a civil action under this chapter, an individual may institute an application for a permanent or temporary injunction, restraining order, or other order to preclude such act or practice..(c)Forced laborSection 1589 of title 18, United States Code, is amended by adding at the end the following:(e)Whoever knowingly obstructs, or attempts to obstruct, the enforcement of this section shall be punished—(1)by a fine under this title and imprisonment for any term of years not less than 5 years or for life; and(2)if death results from the violation of this section, or if the violation includes kidnapping or an attempt to kidnap, aggravated sexual abuse or the attempt to commit aggravated sexual abuse, or an attempt to kill, the defendant shall be fined under this title and imprisoned for not less than 15 years or life..111.Preventing unfair sentencing of youthful offenders who have been trafficked, abused, and assaulted(a)Section 3553 of title 18, United States Code, is amended by adding at the end the following:(h)Sentencing youthful victim offenders(1)Statutory minimumsIn the case of a youthful victim offender, the court may impose a sentence that is below a level established by statute as a minimum sentence in consideration of the effect of trauma on the offender’s conduct.(2)Suspension of sentenceIn the case of a youthful offender, the court may suspend any portion of an imposed sentence.(3)Youthful victim offender definedIn this subsection, the term youthful victim offender means an individual who—(A)has not attained the age of 18; and(B)has been convicted of a violent offense against a person who the court finds, by clear and convincing evidence, engaged in conduct against such individual, not earlier than 1 year before such violent offense, that is an offense under section 1591 or an offense under chapter 71, 109A, 110, or 117..(b)Section 3553 of title 18, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (6), by striking and at the end;(B)in paragraph (7), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(8)in the case of a juvenile (as such term is defined in section 5031), the diminished culpability of a juvenile defendant compared to that of an adult defendant.; and(2)by adding at the end the following:(h)Limitation on statutory minimum for juvenile offendersIn the case of a juvenile (as such term is defined in section 5031), the court may impose a sentence that is 35 percent below a level established by statute as a minimum sentence so as to reflect the juvenile’s age and prospect for rehabilitation..(c)Chapter 403 of title 18, United States Code, is amended by inserting after section 5032 the following new section:5032A.Modification of an imposed term of imprisonment for violations of law committed prior to age 18(a)In generalNotwithstanding any other provision of law, a court may reduce a term of imprisonment imposed upon a defendant convicted as an adult for an offense committed and completed before the defendant attained 18 years of age if—(1)the defendant has served not less than 20 years in custody for the offense; and(2)the court finds, after considering the factors set forth in subsection (c), that the defendant is not a danger to the safety of any person or the community and that the interests of justice warrant a sentence modification.(b)Supervised releaseAny defendant whose sentence is reduced pursuant to subsection (a) shall be ordered to serve a period of supervised release of not less than 5 years following release from imprisonment. The conditions of supervised release and any modification or revocation of the term of supervised release shall be in accordance with section 3583.(c)Factors and information To be considered in determining whether To modify a term of imprisonmentThe court, in determining whether to reduce a term of imprisonment pursuant to subsection (a), shall consider—(1)the factors described in section 3553(a), including the nature of the offense and the history and characteristics of the defendant;(2)the age of the defendant at the time of the offense;(3)a report and recommendation of the Bureau of Prisons, including information on whether the defendant has substantially complied with the rules of each institution in which the defendant has been confined and whether the defendant has completed any educational, vocational, or other prison program, where available;(4)a report and recommendation of the United States attorney for any district in which an offense for which the defendant is imprisoned was prosecuted;(5)whether the defendant has demonstrated maturity, rehabilitation, and a fitness to reenter society sufficient to justify a sentence reduction;(6)any statement, which may be presented orally or otherwise, by any victim of an offense for which the defendant is imprisoned or by a family member of the victim if the victim is deceased;(7)any report from a physical, mental, or psychiatric examination of the defendant conducted by a licensed health care professional;(8)the family and community circumstances of the defendant at the time of the offense, including any history of abuse, trauma, or involvement in the child welfare system;(9)the extent of the role of the defendant in the offense and whether, and to what extent, an adult was involved in the offense;(10)the diminished culpability of juveniles as compared to that of adults, and the hallmark features of youth, including immaturity, impetuosity, and failure to appreciate risks and consequences, which counsel against sentencing juveniles to the otherwise applicable term of imprisonment; and(11)any other information the court determines relevant to the decision of the court.(d)Limitation on applications pursuant to this section(1)Second applicationNot earlier than 5 years after the date on which an order entered by a court on an initial application under this section becomes final, a court shall entertain a second application by the same defendant under this section.(2)Final applicationNot earlier than 5 years after the date on which an order entered by a court on a second application under paragraph (1) becomes final, a court shall entertain a final application by the same defendant under this section.(3)ProhibitionA court may not entertain an application filed after an application filed under paragraph (2) by the same defendant.(e)Procedures(1)NoticeThe Bureau of Prisons shall provide written notice of this section to—(A)any defendant who has served not less than 19 years in prison for an offense committed and completed before the defendant attained 18 years of age for which the defendant was convicted as an adult; and(B)the sentencing court, the United States attorney, and the Federal Public Defender or Executive Director of the Community Defender Organization for the judicial district in which the sentence described in subparagraph (A) was imposed.(2)Crime victims rightsUpon receiving notice under paragraph (1), the United States attorney shall provide any notifications required under section 3771.(3)Application(A)In generalAn application for a sentence reduction under this section shall be filed as a motion to reduce the sentence of the defendant and may include affidavits or other written material.(B)RequirementA motion to reduce a sentence under this section shall be filed with the sentencing court and a copy shall be served on the United States attorney for the judicial district in which the sentence was imposed.(4)Expanding the record; hearing(A)Expanding the recordAfter the filing of a motion to reduce a sentence under this section, the court may direct the parties to expand the record by submitting additional written materials relating to the motion.(B)Hearing(i)In generalThe court shall conduct a hearing on the motion that has met statutory requirements, at which the defendant and counsel for the defendant shall be given the opportunity to be heard.(ii)EvidenceIn a hearing under this section, the court may allow parties to present evidence.(iii)Defendant’s presenceAt a hearing under this section, the defendant shall be present unless the defendant waives the right to be present. The requirement under this clause may be satisfied by the defendant appearing by video teleconference.(iv)CounselA defendant who is unable to obtain counsel is entitled to have counsel appointed to represent the defendant for proceedings under this section, including any appeal, unless the defendant waives the right to counsel.(v)FindingsThe court shall state in open court, and file in writing by adopting the transcript as the final order of the court or by uploading the judge’s signature-approved minute order, the reasons for granting or denying a motion under this section.(C)AppealThe Government or the defendant may file a notice of appeal in the district court for review of a final order under this section. The time limit for filing such appeal shall be governed by rule 4(a) of the Federal Rules of Appellate Procedure.(5)Report and recommendation from Bureau of PrisonsUpon the request of the court, the Bureau of Prisons shall produce a report and recommendation pursuant to subsection (c)(3).(f)Educational and rehabilitative programsA defendant who is convicted and sentenced as an adult for an offense committed and completed before the defendant attained 18 years of age may not be deprived of any educational, training, or rehabilitative program that is otherwise available to the general prison population..(d)Table of sectionsThe table of sections for chapter 403 of title 18, United States Code, is amended by inserting after the item relating to section 5032 the following:5032A. Modification of an imposed term of imprisonment for violations of law committed prior to age 18..(e)ApplicabilityThe amendments made by this section shall apply to any conviction entered before, on, or after the date of enactment of this Act.(f)Directive to sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, if appropriate, its guidelines and its policy statements with respect to youthful victim offenders to ensure that the guidelines and policy statements are consistent with the amendments made by subsections (a), (b), (c), and (d).BGovernmental Efforts To Prevent Human Trafficking121.Preventing trafficking in persons in Federal contractor supply chainsThe Federal Acquisition Regulation shall be revised to require, with respect to the clause required to be included in all solicitations and contracts under section 52.222–50 of such regulation, that a contractor of the Federal Government certify to the contracting officer annually after receiving an award that—(1)to the best of the knowledge and belief of the contractor, neither the contractor, nor any of the agents or subcontractors of the contractor (or any agents and subcontractors thereof at any tier), has engaged during the performance of the contract in any activities prohibited under such clause, including billing the Government for any services or supplies provided under the contract that were obtained or performed in violation of the prohibited activities during the contract period; and(2)if any violations relating to any of the activities prohibited under such clause have been found, the contractor or subcontractor has taken the appropriate remedial and referral actions.122.Priority for accommodation in places with policies relating to severe forms of human trafficking(a)In generalSubchapter I of chapter 57 of title 5, United States Code, is amended by adding at the end the following:5712.Priority for accommodation in places with certain policies relating to severe forms of human trafficking(a)In generalFor the purpose of making payments under this chapter for lodging expenses, each agency shall ensure that, to the greatest extent practicable, commercial-lodging room nights in the United States for employees of that agency are booked in a preferred place of accommodation.(b)Eligibility as a preferred place of accommodationTo be considered a preferred place of accommodation for the purposes of this section, a hotel or motel shall—(1)enforce a zero-tolerance policy regarding severe forms of trafficking in persons (as defined in section 103(11) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(11))) made available by the Administrator of General Services under subsection (c)(1), or a similar zero-tolerance policy developed by the place of accommodation, demonstrated by—(A)posting such policy in a nonpublic space within the place of accommodation that is accessible by all employees; or(B)including such policy in the employee handbook;(2)have procedures in place, not later than 180 days after the date of the enactment of this section, for employees to identify and report any such exploitation according to protocol identified in the employee training based on training materials developed under subsection (c)(3) to the appropriate law enforcement authorities, management of the preferred accommodation, or the National Human Trafficking Hotline;(3)post the informational materials made available under subsection (c)(3) in an appropriate nonpublic space within the place of accommodation that is accessible by all employees;(4)review and update, as necessary, the zero-tolerance policy, procedures, and informational materials at least every two years prior to the due date for self-certifications;(5)require each employee who is physically located at the place of accommodation and who is likely to interact with guests, including security, front desk, housekeeping, room service, and bell staff, to complete the training developed under subsection (c)(2), or a training developed pursuant to subsection (d), that shall—(A)take place not later than 90 days after the starting date of the new employee, or in the case of an employee hired before the effective date of this section, not later than 90 days after the date of enactment of this section;(B)include refresher trainings every two years; and(C)include training on the identification of possible cases of sexual exploitation of children and procedures to report suspected abuse to the appropriate authorities;(6)include a notice to all independent contractors in any agreement affecting a property in the United States negotiated or renewed on or after the date of enactment of this section that states the following: Federal law prohibits the trafficking of humans under the Trafficking Victims Protection Act (22 U.S.C. 7101 et seq.).; and(7)ensure that the place of accommodation does not retaliate against employees for reporting suspected cases of such exploitation if reported according to protocol identified in the employee training.(c)GSA requirementsThe Administrator of General Services shall—(1)make available on the website of the General Services Administration, an up-to-date model zero tolerance policy for places of accommodation regarding severe forms of trafficking in persons (as defined in section 103(11) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. (11))), including informational materials regarding such policy to be posted in places of accommodation in nonpublic spaces;(2)make available on the website of the General Services Administration an up-to-date list of Department of Homeland Security, Department of Justice, and Department of State and privately produced training programs that address the identification of severe forms of human trafficking and reporting to law enforcement authorities or the National Human Trafficking Hotline;(3)in coordination with the Secretary of Homeland Security’s Blue Campaign, make available up-to-date training materials on preventing severe forms of human trafficking and informational materials to be posted in nonpublic spaces in places of accommodation on spotting the signs of severe forms of human trafficking and reporting possible incidences of such exploitation, except that the Administrator shall permit the use of substantially similar training materials or informational materials required by State or local law on identifying the signs of human trafficking and reporting possible incidences of such exploitation in lieu of materials developed under this paragraph; and(4)maintain a list of each preferred place of accommodation that meets the requirements of subsection (b), beginning by examining places of accommodation that are—(A)participating in government lodging programs such as FedRooms (or successor system);(B)included on the FEMA Fire Safe List; or(C)otherwise known to have received government travel business in the 2 years prior to enactment of this section.(d)Training programsA place of accommodation or lodging company may use a training program developed or acquired by such place of accommodation or company to satisfy the requirements of subsection (b)(4) if such training program—(1)focuses on identifying and reporting suspected cases of severe forms of human trafficking; and(2)was developed in consultation with State governments, survivor leaders, survivor-led anti-trafficking organization, or a nationally-recognized organization with expertise in anti-trafficking initiatives.(e)Previously trained employees(1)Training prior to effective dateAny employee of a place of accommodation who has been trained to identify and report potential cases of severe forms of human trafficking during the 2-year period ending on the date of the enactment of this section shall be considered to have met the training requirement in subsection (b)(4) with respect to any employment at that place of accommodation or at any another place of accommodation managed by the same entity.(2)Training prior to a transfer of employmentAny employee of a place of accommodation who has met the training requirements under subsection (b)(4) shall be considered to have met such requirements with respect to any employment at a place of accommodation managed by the same entity if such training occurred during the 2-year period ending on the date of the enactment of this section.(f)Property-by-Property implementation(1)In generalEach preferred place of accommodation shall self-certify (in writing) to the Administrator of General Services that such place is in compliance with the requirements of this section. Such self-certification shall occur every 2 years beginning on the date of the enactment of this section. The Administrator shall—(A)provide notice to each place of accommodation regarding any self-certification required under this subsection not later than the date that is 90 days before the due date of such self-certification; and(B)report to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, not later than 2 years after the date of the enactment of this section and every two years thereafter—(i)each preferred places of accommodation that submitted and did not submit their self-certifications in the preceding 2 years; and(ii)the corresponding total numbers of nights the government paid for Federal employees in self-certified preferred places of accommodation compared to preferred places of accommodation that did not report self-certification to the Administrator of General Services.(2)Group certificationA person or entity that manages or franchises multiple places of accommodation may provide a single notice with respect to self-certification under subsection (a) that each such place is in compliance with this section.(g)Statutory constructionNo provision in this section that applies to an employee of a place of accommodation shall be construed to apply to an individual who is an independent contractor or otherwise not directly employed by a place of accommodation, unless the contract is for housekeeping, security, front desk, room service, or bell staff, in which case it shall be the responsibility of the service provider to ensure compliance with the requirements set forth in this section.(h)Regulations requiredThe Administrator of General Services shall issue such regulations as are necessary to carry out this section..(b)Effective dateSection 5712(a) of title 5, United States Code (as added by subsection (a)), shall take effect 180 days after the date of the enactment of this Act.(c)Clerical amendmentThe table of sections for subchapter I of chapter 57 of title 5, United States Code, is amended by adding at the end the following new item:5712. Priority for accommodation in places with certain policies relating to severe forms of human trafficking..123.Government financed air transportation with policies relating to severe forms of human traffickingSection 40118 of title 49, United States Code, is amended by adding at the end the following:(h)Additional requirements for domestic air carriersIn addition to other requirements of this section, air carriers that contract to provide air transportation to the Federal Government shall create policies related to severe forms of human trafficking subject to the requirements of section 5712 of title 5 and subpart 22.17 of title 48, Code of Federal Regulations..124.Ensuring anti-trafficking-in-persons trainings and provisions into codes of conduct of all Federal departments and executive agencies(a)FindingsCongress finds the following:(1)Human trafficking is inimical to every Federal agency’s core values and inherently harmful and dehumanizing.(2)Through the adoption of a Code of Conduct, Federal agencies hold their personnel to similar standards that are required of contractors and subcontractors of the agency under Federal law.(3)Human trafficking is a violation of human rights and against Federal law.(4)The United States Government seeks to deter activities that would facilitate or support trafficking in persons.(b)Sense of Congress on implementation of anti-Trafficking-in-Persons policiesIt is the sense of Congress that—(1)every agency head should incorporate a module on human trafficking into its staff training requirements and menu of topics to be covered in the annual ethics training of the agency beginning no later than 18 months after the date of the enactment of this Act;(2)both labor and sex trafficking should be covered in the staff trainings and include how to prevent, identify, and report trafficking in persons;(3)agencies that already provide counter trafficking-in-persons training for staff should share their curricula with ones that do not have one;(4)the head of each agency should inform all candidates for employment about the anti-trafficking provisions in the Code of Conduct of the agency;(5)employees should also sign acknowledgment of the Code of Conduct, and it should be kept in the file of the employee; and(6)violation of the Code of Conduct should lead to disciplinary action up to and including termination of employment.(c)In generalThe President shall take such steps as may be necessary to ensure that each officer and employee (including temporary employees, persons stationed abroad while working for the United States, and details from other agencies of the Federal Government) of an agency in the executive branch of the Federal Government is subject to a policy with a minimum standard that contains the following:(1)A prohibition from engaging in any severe form of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) while employed by the Government in a full-time or part-time capacity.(2)A requirement that all Federal personnel, without regard to whether the person is stationed abroad, be sensitized to human trafficking and the ethical conduct requirements that prohibit the procurement of trafficking in persons.(3)A requirement that all such personnel be equipped with the necessary knowledge and tools to prevent, recognize, report, and address human trafficking offenses through a training for new personnel and through regular refresher courses offered every two years.(4)A requirement that all such personnel report to the applicable inspector general and agency trafficking in persons point of contact any suspected cases of misconduct, waste, fraud, or abuse relating to trafficking in persons.(d)TimingThe policy described in subsection (c)—(1)shall be established or integrated into all applicable employee codes of conduct not later than 18 months after the date of the enactment of this Act;(2)shall not replace any pre-existing code of conduct that is more robust; and(3)shall be signed by all applicable personnel (as described in subsection (c)) not later than 2 years after such date of enactment.(e)ReportingThe Office of Inspector General of a department or agency, in consultation with the head of the agency, shall report to Congress and the public, on an annual basis—(1)the number of suspected violations reported;(2)the number of investigations;(3)the status and outcomes of such investigations; and(4)when appropriate, recommend actions to improve the programs and operations of the agency.125.Primary prevention research agenda on human traffickingThe Secretary of Health and Human Services shall—(1)direct the Centers for Disease Control and Prevention, in coordination with the Attorney General, the Secretary of Homeland Security, and the Secretary of Labor, to develop a research agenda on primary prevention of human trafficking in the United States, with additional consultation from a panel of service providers, university researchers, advocates, human trafficking prevention education experts, survivors, and faith-based organizations; and(2)not later than 1 year after the date of the enactment of this Act, submit to Congress a report that includes—(A)a list of panel members and the organization or institute they represent, if any;(B)a description of the research agenda developed under paragraph (1) and a plan to implement that agenda; and(C)recommendations for priorities in carrying out that agenda to most effectively advance knowledge about and means by which to prevent or reduce trafficking in persons in the United States.126.Government Accountability Office study on accessibility of mental health services(a)In generalThe Comptroller General of the United States shall coordinate with the National Institute of Justice and Agency for Healthcare Research and Quality to conduct a study on the accessibility of mental health services for survivors of trafficking in the United States, based on various ages.(b)TopicsThe study under subsection (a) shall address each of the following:(1)To determine the percentage of survivors of trafficking, based on various ages, that access mental health care.(2)To determine the percentage of survivors of trafficking that access victim compensation or direct victim assistance for mental health care.(3)To determine other sources of funding for survivors of trafficking to access mental health care.(4)To determine reasons survivors access mental health care.(5)To determine length of time survivors participate in mental health care.(6)To determine reasons survivors do not access, interrupt, or do not continue mental health services.(7)To determine survivor access to mental health care providers specialized in treating, as applicable, children and complex post-traumatic stress disorder.(8)To collect data from trafficking survivors on their experiences in accessing mental health care and the extent of their challenges in accessing it.(9)To make recommendations to improve access to mental health care for survivors of trafficking, including for specific age groups, ethnic and racial minority populations, and other identified populations that experience mental health disparity.(c)ReportThe Comptroller General shall submit a report to Congress and the public findings based on (b) not later than 3 years after the date of the enactment of this Act.127.Empowering the Department of Justice to investigate cybercrime related to trafficking in persons(a)In generalNotwithstanding section 5373 of title 5, United States Code, the Attorney General is authorized to pay an increased rate of basic pay or bonuses to each employee of the Department of Justice holding a position that requires significant cyber skills and that aids in the protection of trafficking victims, prevention of trafficking in persons, and prosecution of buyers and traffickers, as determined by the Attorney General.(b)Attorney general discretionA covered employee may, as determined appropriate by the Attorney General and subject to the availability of appropriations, be paid—(1)a rate of basic pay determined under subsection (c); or(2)bonuses in accordance with subsection (d).(c)Increased rate of basic pay(1)In generalThe rate of basic pay of a covered employee determined under this subsection shall be equal to the rate of basic pay that would be applicable for such covered employee without regard to this section times a multiplier determined under paragraph (2).(2)Multiplier determinationThe multiplier determined under this paragraph shall be between 1 and 1.25 and shall be determined by the Attorney General on a case-by-case basis for each covered employee.(3)Maximum rateThe rate of basic pay of a covered employee determined under this subsection may not exceed the rate payable for level I of the Executive Schedule.(d)Bonus payments(1)In generalExcept as otherwise provided in this section, bonuses paid to a covered employee shall be in such amounts and at such frequency as determined appropriate by the Attorney General.(2)LimitsNo bonus may be paid under this section to a covered employee in a calendar year if, or to the extent that, when added to the total basic pay paid or payable to such covered employee for service performed in such calendar year as a covered employee (including any applicable locality-based comparability payment under section 5304 of title 5, United States Code, or similar provision of law and any applicable special rate of pay under section 5305 of such title or similar provision of law), such payment would cause the total to exceed the annual rate of basic pay payable for level I of the Executive Schedule, as of the end of such calendar year.(3)Bonus pay treatmentNo part of any bonus paid to a covered employee under this section shall be part of the basic pay of such covered employee.(e)Covered employee definedIn this section, the term covered employee means an employee described in subsection (a).128.Sense of Congress on the establishment of a White House special advisor for human traffickingIt is the sense of Congress that—(1)there should be within the staff of the Domestic Policy Council a Special Advisor to the President on Human Trafficking, whose position should be comparable to that of a director within the Executive Office of the President;(2)the Special Advisor should serve as the czar on the President’s domestic and international anti-trafficking in persons policy priorities, be a resource for executive branch officials, ensure implementation of the Trafficking Victims Protection Act of 2000 within Federal departments and agencies, and make further policy recommendations; and(3)the Special Advisor should serve as liaison to the White House for designated Federal representatives for countering trafficking in persons.CMonitoring Child, Forced, and Slave Labor131.Encouraging State and local crime-tip organizations to reward tips for fighting human traffickingSection 524(c)(1) of title 28, United States Code, is amended—(1)in subparagraph (H), by striking and at the end;(2)in subparagraph (I), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(J)at the discretion of the Attorney General, payments to reimburse operating expenses and program costs incurred by crime-tip organizations that annually waive their qualification for awards for information leading to forfeiture under subparagraph (C), annually waive their qualification for receiving payment from equitably shared forfeiture funds, and offer rewards for information about violations of Federal criminal laws against human trafficking..132.Transparency in anti-trafficking expenditures(a)In generalNot later than 90 days after the date of the enactment of this Act, and not later than October 1 of each of the following 5 years, the head of each Federal department or agency to which amounts are appropriated for the purpose of awarding grants for anti-trafficking in persons, and the head of each Federal department and agency contributing to the annual congressional earmark for counter-trafficking in persons shall publish on their public websites, with respect to the prior fiscal year—(1)each obligation or expenditure of Federal funds for the purpose of combating human trafficking and forced labor; and(2)subject to subsection (b) and with respect to each such obligation or expenditure, the name of a primary recipient, and any subgrantees, and their project location, activity, award amounts, and award periods.(b)Exception for security concernsIf the head of a Federal department or agency determines that a primary recipient or subgrantee for purposes of subsection (a) has a security concern, the award recipients shall not be publicly identified pursuant to subsection (a)(2) and only the activity, award amounts, and award periods shall be publicly listed pursuant to such subsection.133.Sense of Congress on United States companies adopting counter-trafficking-in-persons policiesIt is the sense of Congress that—(1)companies headquartered or doing business in the United States that are not defined as a small business according to the Small Business Administration should adopt a written policy not later than 18 months after the date of the enactment of this Act that prohibits trafficking in persons, is published annually, and is accessible in a prominent place on their public website;(2)such policy should expressly prohibit the company, its employees, or agents from, at a minimum—(A)engaging in severe forms of trafficking in persons;(B)using forced labor for the development, production, shipping, or sale of its goods or services;(C)destroying, concealing, confiscating, or otherwise denying access by an employee to the employee’s identity or immigration documents, such as passports or drivers’ licenses, regardless of issuing authority;(D)using misleading or fraudulent practices during the recruitment of employees or offering of employment, such as failing to disclose, in a format and language understood by the employee or potential employee, basic information, or making material misrepresentations during the recruitment of employees regarding the key terms and conditions of employment, including wages and fringe benefits, the location of work, the living conditions, housing and associated costs (if employer- or agent-provided or arranged), any significant costs to be charged to the employee or potential employee, and, if applicable, the hazardous nature of the work;(E)using recruiters that do not comply with local labor laws of the country in which the recruiting takes place;(F)charging employees or potential employees recruitment fees;(G)providing or arranging housing that fails to meet the host country housing and safety standards; and(H)failing to provide an employment contract, recruitment agreement, or other required work document in writing in a language the employee understands (and is provided to the employee at least five days prior to the employee relocating if required to perform the work), that includes details about work description, wages, prohibition on charging recruitment fees, work location(s), living accommodations and associated costs, time off, round-trip transportation arrangements, grievance processes, and the content of applicable laws and regulations that prohibit trafficking in persons; and(3)contracting officers should consider the risk that the contract or subcontract will involve services or supplies susceptible to trafficking in persons, and the number of non-United States citizens expected to be employed, when deciding whether to require work documents in the contract.134.Amendments to the Child Abuse Prevention and Treatment ActSection 111(b)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g(b)(1)) is amended by striking a victim of and all that follows through the end of the paragraph and inserting a victim of child abuse and neglect and sexual abuse if the child is identified, by a State or local agency employee of the State or locality involved, as being a victim of sex or labor trafficking in accordance with severe forms of trafficking in persons, as such terms are defined in section 103 of the Trafficking Victims Protection Act of 2000..135.Sense of Congress on criteria for classifying victims of child sex traffickingIt is the sense of Congress that—(1)all States (including the District of Columbia) and territories should eliminate the requirement for third-party control to properly qualify a child as a victim of sex trafficking, to aid in the identification and prevention of child sex trafficking, protect children, and appropriately prosecute perpetrators to the fullest extent of the law; and(2)a person is qualified as a victim of child sex trafficking if such person is a victim, as a child, of severe forms of trafficking in persons as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).136.Amendments to Social Security Act(a)Modification to state plansSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended—(1)in paragraph (9)(C)(i)(I), by striking sex trafficking victim and inserting sex or labor trafficking victim;(2)in paragraph (34), by striking sex trafficking victims each place it appears and inserting sex or labor trafficking victims;(3)in subparagraph (35)(A)(iii), by striking possible sex trafficking victim and inserting possible sex or labor trafficking victim; and(4)in paragraph (35)(B), by striking the semicolon at the end and inserting the following: “, the State agency shall maintain regular communication with law enforcement and the National Center for Missing and Exploited Children in efforts to provide a safe recovery of the missing child, including by sharing information pertaining to the child’s recovery and circumstances related to the recovery, and the State report submitted to law enforcement and NCMEC shall include where reasonably possible—(i)a photo of the missing child;(ii)physical features, such as height, weight, sex, ethnicity, race, hair color, and eye color; and(iii)endangerment information, such as pregnancy status, prescription medications, suicidal tendencies, vulnerability to being sex trafficked, and other health or risk factors..(b)Modification to definitionsParagraph (9) of section 475 of such Act (42 U.S.C. 675) is amended to read as follows:(9)The term sex or labor trafficking victim has the meaning given the term victim of a severe form of trafficking in persons under section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)..137.Modifications to data reporting for continued presence and the T-visa applicationSection 105(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)) is amended by adding at the end the following:(8)The following data included in the report required by paragraph (7) shall be disaggregated by type of trafficking (labor, sex, both, or unknown) and should also be captured in reports from any Federal, State, local, or tribal agencies that receive Federal counter-trafficking in persons funding:(A)The number of requests for continued presence that were received from or on behalf of potential trafficking victims and whether each request was filed or not and if filed, approved or denied.(B)The month and year of filing the continued presence request in each applicable case.(C)The reasons for failing to file a continued presence request in each applicable case.(D)The reasons for denial of request for continued presence in each applicable case.(E)Whether or not an investigation was initiated into each potential human trafficking case described in subparagraph (A) and if not, the reasons for not initiating an investigation.(F)The number of requests for T-visa certifications that were received from or on behalf of potential trafficking victims and the outcomes of their requests, indicating whether a T-visa certification was provided or not.(G)The month and year of submission of the T-visa certification request for approval in each applicable case.(H)The reasons for denying T-visa certification requests in each applicable case.(I)Whether an investigation was initiated into each potential human trafficking case described in subparagraph (F)..138.Establishment of reporting requirement on counter-trafficking in persons for Department of DefenseNot later than September 30, 2023, and once every 4 fiscal years thereafter, the Secretary of Defense, in consultation with the Office of the Under Secretary of Defense for Personnel and Readiness shall submit to Congress and make available to the general public a report on the Department’s progress in implementing Department of Defense Instruction 2200.01, Combating Trafficking in Persons, as updated and entered into effect on June 21, 2019, in accordance with authority under Department of Defense Directive 5124.02, including specifically with respect to sections 2.2h, 2.2i, 2.2j, 2.2k, 2.8, 2.9, 2.10, 2.11, and 2.12 of such document.139.Establishment of investigation units on forced labor at the Department of Justice and the Department of Homeland Security(a)Department of justiceNot later than 2 years after the date of enactment of this Act, the Attorney General shall establish a team of 10 agents within the Department of Justice Civil Rights Unit of the Federal Bureau of Investigation to be assigned to exclusively investigate labor trafficking. There are authorized to be appropriated to carry out this subsection for each of fiscal years 2022 to 2026, $2,000,000, to remain available until expended.(b)Department of Homeland SecurityNot later than 2 years after the date of enactment of this Act, the Secretary of Homeland Security shall establish a team of 10 agents within the Department of Homeland Security Center for Countering Human Trafficking to be assigned to exclusively investigate labor trafficking. There are authorized to be appropriated to carry out this subsection for each of fiscal years 2022 to 2026, $2,000,000, to remain available until expended.140.Sense of Congress on submission of Department of Justice reports on timeIt is the sense of Congress that the Department of Justice has failed to meet reporting requirements under title IV of the Trafficking Victims Protection Act of 2017 (34 U.S.C. 10101) and that progress on critical data collection on human trafficking and crime reporting are in jeopardy as a result of such failure and must be addressed immediately.141.Sense of Congress on requiring child welfare agencies to report information on missing and abducted foster children and youthIt is the sense of Congress that—(1)each State child welfare agency should prioritize developing and implementing protocols to comply with section 471(1)(35)(B) of the Social Security Act (42 U.S.C. 671(a)(35)(B));(2)report the information it receives on missing or abducted foster children and youth to the National Center on Missing and Exploited Children (NCMEC) and to law enforcement authorities for inclusion in the FBI’s National Crime Information Center database, in accordance with subparagraphs (A) and (B) of section 471(a)(34) of the Social Security Act (42 U.S.C. 671(a)(34));(3)such reports must be made immediately (and in no case later than 24 hours) after the information is received; and(4)such reports to the Secretary of the Department of Health and Human Services were required to start on September 30, 2016, and annual reports were required to start on September 30, 2017, by such section 471(a)(34), to provide total number of children and youth who are sex trafficking victims.IIFighting Human Trafficking Abroad201.Amendments to the International Megan’s Law(a)Periodic information sharingSection 4(e)(3) of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders (34 U.S.C. 21503(e)(3)) is amended by adding at the end the following new subparagraph:(E)Bi-annual information sharingNot later than 1 year after the date of the enactment of this Act, and each October 1 and April 1 thereafter, the Center shall obtain from each country participating in the visa waiver program a list of covered sex offenders who are citizens or nationals of such countries. Such information shall be obtained to the extent feasible with respect to both convicted and registered sex offenders. The Center may reciprocate, as appropriate, with such information relating to covered sex offenders who are citizens or nationals of the United States..(b)DefinitionsSection 4(f)(2) of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders (34 U.S.C. 21503(f)) is amended by inserting or would have to register if the individual returned to that jurisdiction after departing it to reside outside the United States, after jurisdiction.(c)Conforming amendmentSection 240(b) of Public Law 110–457 (22 U.S.C. 212b(b)) is amended by adding at the end the following:(3)Clarification with respect to continuing registrationA person may not be issued or reissued a passport without a unique identifier solely because the person has moved or otherwise resides outside the United States..202.Amendment to the generalized system of preferencesSection 502(b) of the Trade Act of 1974 (19 U.S.C. 2462(b)) is amended by adding at the end the following new paragraph:(3)Failure to meet minimum standards for the elimination of human trafficking(A)Tier 3 countries(i)Prohibition on designationDuring the 1-year period beginning on the date that is 90 days after the date of the submission of an annual report on trafficking in persons, the President may not designate any country as a beneficiary developing country under this title if that country is also listed as a Tier 3 country in such report.(ii)Suspension of designationNot later than 90 days after the date of the submission of an annual report on trafficking in persons, the President shall suspend for one year any previous designation of a country as a beneficiary developing country under this title if the country is listed as a Tier 3 country in such report.(iii)Waiver(I)In generalThe President may waive the prohibition under clause (i) or a suspension under clause (ii) with respect to a country if, not later than 90 days after the date of the submission of the applicable annual report on trafficking in persons, the President certifies to the appropriate congressional committees that the government of such country has taken concrete actions to implement the principal recommendations with respect to that country in such report.(II)Requirements for certificationA certification submitted pursuant to subclause (I) with respect to a country shall—(aa)include a description of the concrete actions that the government of the country has taken to implement the principal recommendations described in the annual report on trafficking in persons;(bb)be accompanied by supporting documentation providing credible evidence of each such concrete action, including copies of relevant laws or regulations adopted or modified and any enforcement actions taken, where appropriate;(cc)include a certification that none of the eligible articles originating from the country are included on the list of goods produced by child labor or forced labor maintained by the Department of Labor and that all such eligible articles are otherwise reasonably believed to be free of forced labor;(dd)include any public comments received from civil society organizations with respect to the laws and practices of the country regarding trafficking in persons; and(ee)be published in the Federal Register.(III)LimitationThe President may not exercise the waiver authority under this clause with respect to a country for more than three consecutive years.(B)Tier 2 watch list countriesNot later than 90 days after the submission of an annual report on trafficking in persons, the President shall notify the government of each Generalized System of Preferences’ country listed as a Tier 2 watch list country in such report that a downgrade to the classification of the country to classification as a Tier 3 country in the next annual report on trafficking in persons will result in—(i)a suspension of the designation of the country as a beneficiary developing country; and(ii)the ineligibility of the country for designation as a beneficiary developing country.(C)DefinitionsFor purposes of this paragraph:(i)Annual report on trafficking in personsThe term annual report on trafficking in persons means the annual report on trafficking in persons required under section 110(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)).(ii)Appropriate congressional committeesThe term appropriate congressional committees means—(I)the Committee on Ways and Means and the Committee on Foreign Affairs of the House of Representatives; and(II)the Committee on Finance and the Committee on Foreign Relations of the Senate.(iii)Tier 2 watch list countryThe term Tier 2 watch list country means a country listed in an annual report on trafficking in persons pursuant to section 110(b)(2)(A) of the Trafficking Victims Protection Act of 2000.(iv)Tier 3 countryThe term Tier 3 country means a country listed in an annual report on trafficking in persons pursuant to section 110(b)(1)(C) of the Trafficking Victims Protection Act of 2000..203.United States support for integration of anti-trafficking in persons interventions in multilateral development banks(a)RequirementsThe Secretary of the Treasury, in consultation with the Secretary of State acting through the Ambassador at Large for Monitoring and Combating Trafficking in Persons, shall instruct the United States Executive Director of each multilateral development bank—(1)to vote against proposed projects in Tier 2 Watch List and Tier 3 countries (as such terms are defined for purposes of section 110 of the Trafficking Victims Protection Act of 2000) unless there is a counter-trafficking strategy, including assessment and mitigation efforts as needed, as part of the project; and(2)to initiate discussions with the other executive directors and management of the respective multilateral development bank to—(A)further develop anti-trafficking in persons provisions in relevant project development, safeguards, procurement, and evaluation policies;(B)employing a risk-based approach, require human trafficking risk assessments and integration plans as a routine part of developing projects through existing, forthcoming, or new mechanisms and processes;(C)support analyses of the impact of severe forms of trafficking in persons on key indicators of economic and social development and of the benefits of reducing human trafficking on economic and social development;(D)support the proactive integration of effective anti-trafficking interventions into projects with the objectives of enhancing development outcomes and reducing the incidence of severe forms of trafficking in project areas;(E)increase the capacity of multilateral development banks and of recipient governments to conduct human trafficking risk assessments and integrate anti-trafficking in persons interventions into projects;(F)support the development of meaningful risk mitigation and reduction policies, regulations, and strategies within the multilateral development banks to reduce the incidence and prevalence of severe forms of trafficking in persons and enhance development outcomes that may be improved by reducing the incidence and prevalence of human trafficking; and(G)support the inclusion of human trafficking risk analysis in the development of relevant country strategies by each multilateral development bank.(b)BriefingsThe Secretary of the Treasury shall make relevant officials available to brief the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Appropriations of the House of Representatives on the implementation of this section.204.Modifications to program to end modern slavery grants(a)In generalSection 1298 of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 7114) is amended as follows:(1)In subsection (a)(1), by striking Not later than 90 days after the date of the enactment of this Act and inserting Not later than 90 days after the date of the enactment of the Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2021.(2)In subsection (g)(2), by striking 2020 and inserting 2026.(3)In subsection (h)(1), by striking Not later than September 30, 2018, and September 30, 2020 and inserting Not later than September 30, 2022, and September 30, 2026.(b)EligibilityTo be eligible for funding under the Program to End Modern Slavery, a grant recipient shall publish the names of all subgrantee organizations on the recipient’s website or, if the subgrantee organization expresses a security concern, the grant recipient shall transmit the names of all subgrantee organizations in a classified annex to the chairs of the appropriate congressional committees defined in section 1298(i) of the National Defense Authorization Act of 2017 (22 U.S.C. 7114(i)).(c)Award of fundsAll grants—(1)shall be awarded on a competitive basis; and(2)subject to the regular congressional notification procedures applicable with respect to grants made available under section 1298(b) of the National Defense Authorization Act of 2017 (22 U.S.C. 7114(b)).(d)SunsetThe Program to End Modern Slavery shall sunset at the end of fiscal year 2026.(e)Congressional reviewThe Secretary of State shall, on request of any of the appropriate committees defined by section 1298(i) of the National Defense Authorization Act of 2017 (22 U.S.C. 7114(i)), make available any contract or other agreement relating to the Program to End Modern Slavery.205.Amendments to tier standards(a)Modifications to tier 2 watch listSubsection (b)(2) of section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107), is amended—(1)in the heading, by striking special and inserting Tier 2; and(2)by amending subparagraph (A) to read as follows:(A)Submission of listNot later than the date on which the determinations described in subsections (c) and (d) are submitted to the appropriate congressional committees in accordance with such subsections, the Secretary of State shall submit to the appropriate congressional committees a list of countries that the Secretary determines requires special scrutiny during the following year. The list shall be composed of countries that have been listed pursuant to paragraph (1)(B) pursuant to the current annual report because—(i)the estimated number of victims of severe forms of trafficking is very significant or is significantly increasing and the country is not taking proportional concrete actions; or(ii)there is a failure to provide evidence of increasing efforts to combat severe forms of trafficking in persons from the previous year, including increased investigations, prosecutions and convictions of trafficking crimes, increased assistance to victims, and decreasing evidence of complicity in severe forms of trafficking by government officials..(b)Modification to special rule for downgraded and reinstated countriesSubsection (b)(2)(F) of such section 110 is amended—(1)in the matter preceding clause (i), by striking the special watch list and all that follows through the country— and inserting the Tier 2 watchlist described in subparagraph (A) for more than 1 year immediately after the country consecutively—;(2)in clause (i), in the matter preceding subclause (I), by striking the special watch list described in subparagraph (A)(iii) and inserting the Tier 2 watch list described in subparagraph (A); and(3)in clause (ii), by inserting in the year following such waiver under subparagraph (D)(ii) before the period at the end.(c)Conforming amendmentsSubsection (b) of such section 110 is amended as follows:(1)In paragraph (2), as amended by subsection (a)—(A)in subparagraph (B), by striking special watch list and inserting Tier 2 watch list;(B)in subparagraph (C), by striking special watch list and inserting Tier 2 watch list; and(C)in subparagraph (D)—(i)in the heading, by striking Special watch list and inserting Tier 2 watch list; and(ii)in clause (i), by striking special watch list and inserting Tier 2 watch list.(2)In paragraph (3)(B), in the matter preceding clause (i), by striking clauses (i), (ii), and (iii) of.(3)In paragraph (4)—(A)in subparagraph (A), in the matter preceding clause (i), by striking each country described in paragraph (2)(A)(ii) and inserting each country described in paragraph (2)(A); and(B)in subparagraph (D)(ii), by striking the Special Watch List under paragraph (2) and inserting the Tier 2 watch list under paragraph (2).(d)Modifications to factors for consideration for minimum standards for elimination of human traffickingParagraph (12) of section 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is amended to read as follows:(12)Whether the government of the country has made serious and sustained efforts to—(A)prohibit the purchase of commercial sex acts, to the extent such prohibition is within the authority of such government, or implement a policy against the purchase of commercial sex acts, if such prohibition cannot be instituted;(B)educate buyers of commercial sex on how traffickers exploit prostituted persons for human trafficking;(C)reduce demand for participation in international sex tourism by nationals of the country, including through arrests, prosecutions, and convictions; and(D)ensure that anti-trafficking-in-persons training and provisions are incorporated into codes of conduct for the staff of the government, to the extent that such ability is within the authority of the government..206.Expanding prevention efforts at the United States Agency for International Development(a)In generalIn order to increase the prevention efforts by the United States abroad, the Administrator of the United States Agency for International Development will ensure integration of activities to counter trafficking in persons (C–TIP) into broader assistance programming. The Administrator shall—(1)determine a reasonable definition for the term C–TIP Integrated Development Programs, which shall include any programming to address health, economic development, education, democracy and governance, and humanitarian assistance that the Administrator determines includes a sufficient counter-trafficking in persons element integrated in the program design or delivery;(2)ensure that any program design or delivery that may directly serve victims and survivors of trafficking in persons is age-appropriate, linguistically accessible, culturally responsive, and survivor- and trauma-informed, and provides for satisfaction surveys to be completed by the beneficiaries receiving such services;(3)ensure that each USAID mission integrates a counter-trafficking in persons perspective and specific actionable component into development programs, project design, and methods for program monitoring and evaluation, when addressing a range of development issues, including—(A)health;(B)economic development;(C)education;(D)democracy and governance; and(E)humanitarian assistance;(4)implement robust training and disseminate tools around the integration of a counter-trafficking perspective and awareness in the day-to-day work of development professionals; and(5)ensure that subsequent Country Development Cooperation Strategies include a counter-trafficking in persons analytic component to guide future project design and promote the inclusion of counter-trafficking elements in project design, implementation, monitoring and evaluation.(b)Amendments to the Foreign Assistance Act of 1961The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended as follows:(1)In section 102(b)(4)—(A)in subparagraph (F), by striking ; and and inserting a semicolon;(B)by striking the period at the end of subparagraph (G) and inserting ; and; and(C)by adding at the end the following:(H)effective counter-trafficking in persons policies and programs..(2)In section 491(d)—(A)by striking shall insure that and insertingshall ensure—(1)that;(B)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(2)to the greatest extent possible, that carrying out these provisions does not create or contribute to conditions that can be reasonably expected to lead to an increase in the trafficking in persons of potential victims who are in conditions of heightened vulnerability as a result of natural and manmade disasters; and(3)where feasible, that remedies for such vulnerability are integrated into the execution of these provisions..207.Modification to criteria for the imposition of sanctions under the Global Magnitsky Human Rights Accountability ActSection 1263(a) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended—(1)in paragraph (3), by striking ; or and inserting a semicolon;(2)in paragraph (4), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(5)is convicted of a severe form of trafficking in persons, as such term is defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105)..IIIAuthorization of Appropriations301.Extension of authorizations under the Victims of Trafficking and Violence Protection Act of 2000Section 113 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7110) is amended—(1)in subsection (a), by striking 2018 through 2021, $13,822,000 and inserting 2022 through 2026, $16,000,000;(2)in subsection (b)(1)—(A)by striking To carry out the purposes of sections 106(b) and 107(b), and inserting To carry out the purposes of sections 106(b) and 107(b) of this Act and section 102 of the Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act of 2021,; and(B)by striking $19,500,000 and all that follows, and inserting $23,000,000 for each of the fiscal years 2022 through 2026, of which $5,000,000 is authorized to be appropriated in each fiscal year for the National Human Trafficking Hotline and for cybersecurity and public education campaigns, in consultation with the Secretary of Homeland Security, for identifying and responding as needed to cases of human trafficking.;(3)in subsection (b)(2), by striking 2018 through 2021 and inserting 2022 through 2026;(4)in subsection (c)(1)—(A)in the matter preceding subparagraph (A), by striking 2018 through 2021, $65,000,000 and inserting 2022 through 2026, $99,000,000, of which $22,000,000 shall be made available each fiscal year to the United States Agency for International Development;(B)in subparagraph (C), by striking ; and and inserting a semicolon;(C)in subparagraph (D), by striking the period at the end and inserting ; and; and(D)by adding at the end the following new subparagraph:(E)to fund programs to end modern slavery, in an amount not to exceed $37,500,000 for each of the fiscal years 2022 through 2026.;(5)in subsection (d)—(A)in paragraph (1), by striking 2018 through 2021 and inserting 2022 through 2026, of which $35,000,000 is authorized to be appropriated for each fiscal year for the Office of Victims of Crime Housing Assistance Grants for Victims of Human Trafficking; and(B)in paragraph (3), by striking $11,000,000 to the Attorney General for each of the fiscal years 2018 through 2021 and inserting $11,000,000 to the Attorney General for each of the fiscal years 2022 through 2026;(6)in subsection (f), by striking 2018 through 2021 and inserting 2022 through 2026; and(7)in subsection (i)—(A)by striking 2018 through 2021 and inserting 2022 through 2026; and(B)by inserting of which $2,000,000 is authorized to be appropriated for each fiscal year for the establishment of a labor trafficking investigation team within the Department of Homeland Security Center for Countering Human Trafficking and with remaining funds after expended.302.Extension of authorizations under the International Megan’s LawSection 11 of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders (34 U.S.C. 21509) is amended by striking 2018 through 2021 and inserting 2022 through 2026.303.Extension of authorizations for the Human Exploitation Rescue Operation Child-Rescue Corps ProgramSection 890A(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 473(g)(2)) is amended by striking 2019 through 2022 and inserting 2022 through 2026.304.Authorization of additional appropriations for the Department of Labor Bureau of International Labor Affairs(a)Bureau of International Labor AffairsThere is authorized to be appropriated to the Bureau of International Labor Affairs of the Department of Labor to carry out the activities described in section 105(b)(2)(C) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)(2)(C)) $7,000,000 for each of fiscal years 2022 to 2026.(b)Bridge projectThere is authorized to be appropriated $8,500,000, for each of fiscal years 2022 to 2026, to such Bureau of International Labor Affairs for the From Protocol to Practice: A Bridge to Global Action on Forced Labor (The Bridge Project), implemented by the International Labor Organization.(c)FLIP projectThere is authorized to be appropriated $6,000,000, for each of fiscal years 2022 through 2026, to such Bureau of International Labor Affairs for the Combating Forced Labor and Labor Trafficking of Adults and Children in Ghana and Côte d’Ivoire (FLIP), implemented by Verité.305.Authorization of appropriations for forced labor investigationsThere is authorized to be appropriated to the Director of U.S. Immigration and Customs Enforcement $15,700,000 for each of fiscal years 2022 through 2026 for investigations and other activities related to forced labor law violations, including forced child labor.306.Authorization of appropriations for the SOAR to Health and Wellness training programThere is authorized to be appropriated to the Secretary of Health and Human Services $4,000,000 for each of the fiscal years 2022 through 2026 for the SOAR to Health and Wellness training program.307.Authorization of appropriations for September 3rd ScholarshipsThere is authorized to be appropriated to the Secretary of Education $2,000,000 for each of fiscal years 2022 to 2026 to provide September 3rd Scholarships for human trafficking survivors who are attending postsecondary education from United States accredited colleges, universities, or technical schools located in the United States including its territories to cover tuition, books, fees, housing, and other expenses while attending school.308.Authorization of appropriations for the provision of anti-trafficking training to airport personnelThere is authorized to be appropriated to the Commissioner of U.S. Customs and Border Protection $250,000 for each of fiscal years 2022 through 2026 for the expansion of outreach and live on-sight anti-trafficking training for airport and airline personnel.309.Improving enforcement of section 307 of the Tariff Act of 1930There is authorized to be appropriated to the Commissioner of U.S. Customs and Border Protection $20,000,000 for each of fiscal years 2022 to 2026 for Customs and Border Protection to strengthen enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).